DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 11/3/21 in response to the Office Action of 5/9/21 are acknowledged and have been entered.
	Claims 1-18 are pending.
	Claim 1 has been amended by Applicant.
	Claims 1-18 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by new considerations.

Objections Withdrawn
	The objection to claim 1 is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1, 4-6, and 11-18 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07) in view of Yamazaki et al (Annals of Oncology, 2016, 27: 1539-1546).


Yamazaki et al teaches human subjects with colorectal cancer therapeutically benefit from intravenous administration of a therapeutically effective amount of bevacizumab (5 mg/kg) and a therapeutically effective amount of mFOLFOX6 once every two weeks (Abstract and supplementary materials available at Annals of Oncology online, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with colorectal cancer comprising administering a combination comprising a therapeutically effective mount of nab-rapamycin of Desai et al, a therapeutically effective amount of bevacizumab of Desai et al and Yamazaki et al, and mFOLFOX6 of Yamazaki et al using administration routes, dosages, and schedules of the cited references to a subject with colorectal cancer because Desai et al teaches colorectal cancer patients benefit from administration of nab-rapamycin (Figure 8 and Example 22, in particular) and Yamazaki et al teaches colorectal cancer patients benefit from administration of a combination of bevacizumab and mFOLFOX6 (Abstract and supplementary materials available at Annals of Oncology online, in particular). One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the colorectal-cancer-treatment agents of the cited references since the agents have demonstrated in the prior art to be reasonably predictive of treating colorectal cancer. This is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143. Therefore, 
In the Reply of 11/3/21, Applicant argues Yamazaki et al does not suggest using a FOLFOX regimen with bevacizumab in combination with another drug. Applicant further cites Braun et al (Ther Adv Med Onc, 2011, 3(1): 43-52) and argues one would not be motivated to combine the FOLFOX6 + bevacizumab treatment of Yamazaki et al with the treatment of Desai et al because the FOLFOX6 + bevacizumab treatment of Yamazaki et al can result in toxic adverse events. Applicant further cites Braun et al and argues there is no reasonable expectation of success for treating colon cancer by combining the FOLFOX6 + bevacizumab treatment of Yamazaki et al (with known toxicity issues) with the treatment of Desai et al because it is not uncommon for drugs that have separately shown efficacy for treating a disease (such as bevacizumab and anti-EGFR antibodies) result in less beneficial results when combined. 
The amendments to the claims and the arguments found in the Reply of 11/3/21 have been carefully considered, but are not deemed persuasive. In regard to the arguments that Yamazaki et al does not suggest using a FOLFOX regimen with bevacizumab in combination with another drug and one would not be motivated to combine the FOLFOX6 + bevacizumab treatment of Yamazaki et al with the treatment of Desai et al because the FOLFOX6 + bevacizumab treatment of Yamazaki et al can result in toxic adverse events, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, it is noted that one would be motivated to combine the FOLFOX6 + bevacizumab treatment of Yamazaki et al (with known 
In regards to the argument that there is no reasonable expectation of success for treating colon cancer by combining the FOLFOX6 + bevacizumab treatment of Yamazaki et al (with known toxicity issues) with the treatment of Desai et al because it is not uncommon for drugs that have separately shown efficacy for treating a disease (such as bevacizumab and anti-EGFR antibodies) result in less beneficial results when combined, the examiner disagrees. The Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). See MPEP 2143.02.

Claim Rejections - 35 USC § 103
Claims 1 and 4-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07; “Desai1”) in view of Yamazaki et al (Annals of Oncology, 2016, 27: 1539-1546) as applied to claims 1, 4-6, and 11-18 above, and further in view of Desai et al (WO 2008/109163 A1; 9/12/08; “Desai2”; 12/27/19 IDS).
The teachings of Desai1 and Yamazaki et al are discussed above.  
Desai1 and Yamazaki et al do not specifically teach the average diameter of nab-rapamycin is no greater than about 200 nm, that nab-rapamycin is administered weekly, once 2 to about 30 mg/m2.  However, these deficiencies are made up in the teachings of Desai2.
Desai2 teaches nab-rapamycin is to therapeutically treat subjects with cancer, including colon cancer ([0028]-[0040], in particular). Desai2 further teaches the average diameter of nab-rapamycin is no greater than about 200 nm ([0010], in particular), that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks ([0170], in particular), that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1 ([0185], in particular), and that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 ([0168], in particular). 
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Desai1 and Yamazaki et al wherein the average diameter of nab-rapamycin is no greater than about 200 nm, nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1, and the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 because Desai2 using nab-rapamycin to treat cancer ([0028]-[0040], in particular) and that the average diameter of nab-rapamycin is no greater than about 200 nm ([0010], in particular), that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks ([0170], in particular), that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1 ([0185], in particular), and that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 2 ([0168], in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 11/3/21, Applicant repeats arguments addressed above.
  
  Claim Rejections - 35 USC § 103
Claims 1-6 and 11-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07) in view of Yamazaki et al (Annals of Oncology, 2016, 27: 1539-1546) as applied to claims 1, 4-6, and 11-18 above, and further in view of Kaur et al (Inflammopharmacol, 2017, 25: 293-312).
The teachings of Desai1 and Yamazaki et al are discussed above.  
Desai et al and Yamazaki et al do not specifically teach treating a colorectal cancer patient with a colon cancer comprises a PTEN aberration that results in mTOR activation.  However, these deficiencies are made up in the teachings of Kaur et al.
Kaur et al teaches mTOR is the mammalian target of rapamycin (right column on page 293, in particular). Kaur et al further teaches mTOR pathway activation leads to tumor growth and metastasis in many cell lines and in vivo xenograft models (page 301, in particular). Kaur et al further teaches mTOR is active in various cancers and deregulation of multiple elements of the mTOR pathway has been seen in colon cancer (page 301, in particular). Kaur et al further teaches PI3K signaling is upstream of mTOR and that PTEN is a negative regulator of PI3K signaling (right column page 301, in particular). Kaur et al further teaches PTEN is downregulated via multiple mechanisms, including mutation, loss of heterogeneity, and protein instability (right column on page 301, in particular).

In the Reply of 11/3/21, Applicant repeats arguments addressed above.

New Rejections
Claim Rejections - 35 USC § 103
Claims 1, 4-6, and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07) in view of Giantonio et al (Journal of Clinical Oncology, 2007, 25(12): 1539-1544). 
Teachings of Desai et al are discussed above. 
Desai et al does not specifically teach administering a combination comprising nab-rapamycin, bevacizumab, and a FOLFOX4 regimen to a subject with colorectal cancer.  However, these deficiencies are made up in the teachings of Giantonio et al.
Giantonio et al teaches human subjects with colorectal cancer therapeutically benefit from a treatment comprising intravenous administration of a therapeutically effective amount of bevacizumab (10 mg/kg) and a therapeutically effective amount of FOLFOX4 wherein the 
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with colorectal cancer comprising administering a combination comprising nab-rapamycin of Desai et al, bevacizumab of Desai et al and Giantonio et al, and FOLFOX4 of Giantonio et al using administration routes, dosages, and schedules of the cited references to a subject with colorectal cancer because Desai et al teaches colorectal cancer patients benefit from administration of nab-rapamycin (Figure 8 and Example 22, in particular) and Giantonio et al teaches colorectal cancer patients benefit from administration of a combination of bevacizumab and FOLFOX4 (Abstract, in particular). One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the colorectal-cancer-treatment agents of the cited references since the agents have demonstrated in the prior art to be reasonably predictive of treating colorectal cancer. This is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 1 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07; “Desai1”) in view of Giantonio et al (Journal of Clinical  as applied to claims 1, 4-6, and 11-18 above, and further in view of Desai et al (WO 2008/109163 A1; 9/12/08; “Desai2”; 12/27/19 IDS).
The teachings of Desai1 and Giantonio et al are discussed above.  
Desai1 and Giantonio et al do not specifically teach the average diameter of nab-rapamycin is no greater than about 200 nm, that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1, or that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2.  However, these deficiencies are made up in the teachings of Desai2.
Teachings of Desai2 are discussed above. 
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Desai1 and Giantonio et al wherein the average diameter of nab-rapamycin is no greater than about 200 nm, nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1, and the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 because Desai2 using nab-rapamycin to treat cancer ([0028]-[0040], in particular) and that the average diameter of nab-rapamycin is no greater than about 200 nm ([0010], in particular), that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks ([0170], in particular), that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1 ([0185], in particular), and that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 2 ([0168], in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
  Claim Rejections - 35 USC § 103
Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07) in view of Giantonio et al (Journal of Clinical Oncology, 2007, 25(12): 1539-1544) as applied to claims 1, 4-6, and 11-18 above, and further in view of Kaur et al (Inflammopharmacol, 2017, 25: 293-312).
The teachings of Desai1 and Giantonio et al are discussed above.  
Desai et al and Giantonio et al do not specifically teach treating a colorectal cancer patient with a colon cancer comprises a PTEN aberration that results in mTOR activation.  However, these deficiencies are made up in the teachings of Kaur et al.
Teachings of Kaur et al are discussed above.
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Desai1 and Giantonio et al with a colorectal cancer patient that has downregulation of PTEN resulting in activation of mTOR due to loss of the ability of PTEN to otherwise inhibit mTOR activation because rapamycin of the combined method functions by inhibiting mTOR and inhibition of mTOR activity by rapamycin would predictably inhibit mTOR pathway activation that could otherwise lead to tumor growth and metastases. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.